Title: To George Washington from William Grayson, 10 March 1785
From: Grayson, William
To: Washington, George



Dear Sir
New York March 10th 1785.

I had the honor of your favor of the 22nd of Jany just as I was setting of from Dumfries, and I should have answered it from Mr Orr’s in Loudoun, where I was detained some time on

account of Mrs Grayson’s illness, if I had not wish’d for more time to reflect on the subject matter of it: It would have giv’n me great pleasure (if my particular situation would have permitted) to have waited on you at Mount Vernon and to have convers’d with you on the occasion as I could in that case have entered more fully into the different circumstances than it is practicable to do by any communication on paper; I shall now however give you the best information in my power, as also my own sentiments with the utmost candor & sincerity; It was talk’d of by gentlemen of the House that some mark of attention and respect (not barely complimentary) should be paid you by your native Country; that the other States in the Union knew you only as an American, but that your own knew you as an American and a Virginian; the only difficulty was, how to fall on any expedient that might not wound your feelings on the one hand or be unworthy of the Legislature on the other; While matters remain’d in a situation altogether inconclusive, a gentleman of the Ass[embl]y made a motion respecting you, which it was thought adviseable to oppose on the principle of particular impropriety; however it was soon discovered from the temper of the House that if the question had been put it would have been carried without a dissentient as those in the opposition would also have voted for the measure; recourse was therefore had to intreaty & he was prevail’d on to withdraw it, on being promis’d a plan should be brought forward which should in some degree imbrace his views as well as the wishes of the House; accordingly the act which took effect was presented the next day, & immediately pass’d both Houses.
Some of the reasons which suggested it were these; It had appeared by conversations out of doors, on the passage of the river bills, that the House were anxious (as you had patronized them and opened their importance to public view) that the credit of the undertaking should be ascrib’d to yourself & it was wish’d that this might appear by some public act of the legislature; In pursuing this idea, it was thought that such an act might with propriety contain a grant of a certain number of shares to yourself which at the same time that it would be an instance of the attention of the House might also serve in part as a reason for taking up the subject and introducing the other matter; It was reasoned by those who countenanc’d this particular

plan, that the grant when measured by the European scale (the only criterion by which it could be judged) was so relatively inconsiderable, as to exclude every idea of it’s being looked upon as a reward for services; that the value of the subject was so precarious, & depended on such a variety of circumstances as almost to prevent the sensation of property in the mind; That the act would carry to Posterity an evidence of the part you had acted in this great undertaking, the remembrance of which would be kept up by the possessions which were granted by the Assembly and retained by your family; That under every view of the subject it could be considered in no other light than the Act itself set forth, an honorable testimonial of the gratitude & affection of your native Country; The gentlemen who favored this particular mode, designedly contracted the number of shares in order to guard it against the objections which you now suppose it to be liable to, as the blank with equal facility might have fill’d up in such a manner as to have comprehended objects of much greater magnitude; The idea of your being subjected to the performance of any particular service never once occurred and so far from it’s being suppos’d that you are in any degree circumscribed by the act I am perfectly satisfyed you will yourself confer the obligation by the acceptance; I will not pretend to say that the House do not wish you to devote some portion of your leisure reflections to the furtherance of this great national object; this is also I verily believe the case with every man in the State who has reflected on the matter; indeed numbers rest the success of the measure in a great degree on such an event; But then Sir this is hop’d for, not as the effect or condition of the act but merely as the result of your own inclinations; they suppose such a line of conduct will at the same time be highly honorable to yourself & that this is one of those few great objects on which you can now with propriety fix your attention; The House I am convinc’d would feel very sensibly if they suppos’d you concieved yourself to be less independant on this account, or that any act of theirs should have a tendency to prevent you from offering your advice to your Country whenever you concieved it to be necessary.
These were the ideas which prevaild in general on the occasion; there was a great variety of sentiments, and a great deal said about the matter particularly with[ou]t doors where every

man spoke his mind freely; indeed candor obliges me to inform you that there were not wanting some who thought you were plac’d in a situation which call’d for assistance of a very different nature from the present; With respect to what you hint as to it’s being considered in the light of a pension, I am satisfyed it can never be the case under any view of the subject; indeed I cannot concieve there can be any such thing in our goverments according to the ideas generally annex’d to it, and if instead of a precarious unproductive property it had been the grant of an annuity from the United States, I think it would not have been liable to this appellation, for I look upon the uninfluenced grant of a free people in a very different light from a gift which proceeds from the caprice of Princes or Ministers and which is always supposed whether true or false to be founded on the principle of favoritism; this distinction is preserved in the Brittish constitution & is productive of sensations essentially different, the one conveying the idea of personal favor and the other that of acknowledg’d merit; if then the grants of parliament in a Monarchy are looked upon as highly honorable to the person who recieves them, how much stronger ought the impression to be in a republican government, where the principle of action is always suppos’d to be Virtue. Upon the whole however as you have plac’d so much confidence in me as to consult me on the occasion, and as the subject is a very delicate one, I would rather advise that you should not accept the grant at present in any other manner than that of acting under it, leaving your ultimate decision to time & future reflection. There are persons in the world interested in defeating the whole undertaking, and from motives of resentment alone might be induc’d to misrepresent the purity of your intentions; & though I have not the least doubt myself of the propriety of your accepting the grant yet it would be a painful reflection in me to think I had recommended a measure which had the most distant tendency in lessening you in the estimation of the world; it is certain if I had thought it not  decidedly right, I never would have voted for it as a representative of the people; and I have every reason to believe that this was the case with every member of the House, who never would have offered a thing which they conciev’d it was improper in you to recieve; If you should at a future period and after the maturest consideration find yourself

unalterably determined against converting it to your own use, you will always have it in your power to appropriate either the principal or profits to public purposes of essential utility; though this will contradict the desires and wishes of your fellow Citizens, and counteract the purposes which gave rise to the measure, I think it will be less objectionable than an absolute rejection in the first instance It will shew a willingless on your part to comply with their request as far as your own sensations would permit you; I hope however that at some future period, and after you have thoroughly weighed all the circumstances, you will find yourself disposed as well from the propriety of the thing itself, as the impulse of your own feelings towards your parent State, to accept of the grant in the manner originally designed by the legislature, and that the same may go and descend to your representative agreable to their intentions; The Assembly of Virginia have no doubt a reguard for your interest, but I am satisfyed they have a much higher one for your personal fame & honor. I shall now leave this subject with observing that there are strong reasons to be urged against your parting with the favor  giv’n you by the act, and which in my opinion essentially reguards the success of the undertaking, but as your own feelings are connected with the subject I find a repugnance in pressing them in point of delicacy, I shall therefore leave them & their operations to the suggestions of your own mind making no doubt they will have such an effect as the magnitude of the object and your attachment to it’s success may with propriety point out. With respect to the Aspen & Yew trees, I beg leave to acquaint you, that I sent to Sprigg’s ford to see if the tree which the Doctr had giv’n me had produc’d any scions, and was inform’d there were none; I then applied to Mr Landon Carter who had several at his plantation on Bull run; Mrs Grayson whom I left at Mr Orr’s promis’d me to carry them behind her carriage to Dumfries & to send them from thence to Mount Vernon together with any scions of the yew tree which she with the assistance of Doctr Graham & Mr R. Graham, might be able to procure. We have very little news here, Mr Marbois has inform’d us there will be no war between the Emperor and the Dutch, & the Minister of the latter expresses himself to the same purpose, but neither have communicated the terms of the pacification.

Congress are engaged in a plan for opening their Land Office on the Western waters.
In recommending a plan for extending their powers in forming Commercial treaties.
In regulating the Post Office and in making a Peace establishment. They have directed a treaty to be form’d if practicable with the Piratical States on the Coasts of Africa; I expect a Minister will be appointed to the Court of Spain after the arrival here of Don Diego Gardoqui; & one I presume will be appointed to Holland in the room of Mr Adams who goes to the Court of St James. I have the honor to be with the highest respect Yr Affecte friend & Most Obedt Servt

Willm Grayson

